Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 1of10 PagelID#: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

So dAnve«e Somes  Yousr-3 3?

LEelhbpeecron

20. (50K JOce

‘Weveéren Mis Wf zeser
(Full name under which you were convicted,
prison number, place of confinement, and
full mailing address)

 

 

v)

Petitioner,
vs

ffut Asan J >

(Name of Warden or other authorized person
where you are incarcerated)

Respondent.

NN ee Ne ee ee ee es ee es ee

 

FILED
NOV 25 2020

US. DISTRICT COURT.
CLARKSBURG, WY BB80r

Petition for Habeas Corpus
Pursuant to 28 U.S.C. § 2241

Civil Action No._5 ? JO cu Qu
(to be assigned by Clerk)
Ba
Var 202.
Blalock

Important notes to read before completing this form:

* Please read the entire petition before filling it out. Answer only those questions

which pertain to your claim(s).

 

1. This petition concerns (check the appropriate box):

oa conviction

a sentence
jail or prison conditions

prison disciplinary proceedings
a parole problem
other, state briefly:

OOOOo0

 

 

United States District Court 6

Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document 1 Filed 11/25/20 Page 2 of 10 PagelID #: 2

 

 

 

 

 

 

 

 

 

Attachment A

2. Are you represented by counsel? O Yes Kio

If you answered yes, list your counsel’s name and address:
3. List the name and location of the court which imposed your sentence:

42D. BUAHICAN :
4. List the case number, if known: _ 0? @R~- 26/79
5. List the nature of the offense for which the sentence was imposed:

LE. 2S.¢. 3 27/3 Cc CTIMLLLE ): LE ASC. 3 7276) (Bearissvos) ,

 

18 25.0. F238 G Keene) 1 /e boc. Ut (Aosaver, Kesver) Ano
£8 WSC. E32 Vl)

6. List the date each sentence was imposed and the terms of the sentence:
ECEMBEL 1, EGO?

 

 

7. What was your plea to each count? (Check one)

OL Guilty
Not Guilty
O Nolo Contendere

United States District Court 7 Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 3 0f 10 PageID#: 3

Attachment A
8. If you were found guilty after a plea of not guilty, how was that finding made?

of A jury
(1 A Judge without a jury
Ol A Magistrate Judge without a jury

9. Did you appeal from the judgment of conviction or imposition of the sentence?
oY Yes CJ No
10. Ifyou did appeal, give the following information for each appeal:

Name of Court: _ Sux77 Ceturr
Result: Az7/4eméo
Date of Result: /2420u7 -

Grounds raised (List each one): Keasunatatentss TAé Grostoce

Vaw>

 

 

 

 

 

Note: if you filed an appeal in more than one court, attach an additional
sheet of paper of the same size and give all of the information requested in

Question 10, A through D.
11. Other than a direct appeal from the judgment of conviction and sentence, have you

previously filed any petitions, applications, or motions with respect to this
judgment in any court, state or federal? This is called a post-conviction pleading.

wo Yes [L} No

If your answer was yes, complete the following sections:

A. _ First post-conviction proceeding:
1. Name ofCourt: _ 2. D. MxcAeAn

United States District Court . 8 : Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 4 of 10 PagelD #4

 

 

 

 

 

 

 

 

Attachment A
2. Nature of Proceeding: 2 225,
3. Grounds Raised: _peazecrvé Js WSTONCE
4. Did you regeive an evidentiary hearing? O Yes EY No
5. Result: [Neoves
6. Date of Result:
B. Second post-conviction proceeding:
1. Name of Court: 44. Mren/Gan
2. Nature of Proceeding: Guecessve 2% 220-
3. Grounds Raised:__ #927¥¢) shoex Gawd |
4. Did you receive an evidentiary hearing? 0 Yes  [% No
5. Result: éENEO
6. Date of Result: _20/?

 

C. Did you appeal to the result of the post conviction proceeding(s) to the
highest court having jurisdiction?
1. First proceeding: MYes O No Result: Caglams SLO
2. Second proceeding: #Yes TINo Result: ‘uervéo

D. Ifyou did not appeal the adverse result of the post-conviction proceeding(s),
explain briefly why not:

 

 

 

12. For your information, the following is a list of the most frequently raised grounds
for relief in applications for habeas corpus pursuant to 28 U.S.C. §2241. You may
raise any grounds which you may have other than those listed. However, in this
application, you should raise all available grounds on which you base your
petition. Do not check any of these listed grounds. If you select one or more of
these grounds for relief, you must allege facts. The petition will be returned to
you if you merely check one or more of the grounds:

A. U.S. Parole Commission unlawfully revoked my parole.
B. Federal Bureau of Prisons unlawfully computed my sentence.

United States District Court 9 Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 5of10 PagelID #5

Attachment A

Federal Bureau of Prisons unlawfully denied me credit for time served in
state or federal prison.

Federal Bureau of Prisons or State prison system unlawfully revoked my
good time credits.

There is an unlawful detainer lodged against me.

I am a citizen and resident of a foreign country and I am in custody for an
act which I had a right to commit under the laws of my country.

G. The act for which I was convicted is no longer considered to be a crime, and
I cannot raise this issue in a §2254 petition or a §2255 motion.

gu 9

CAUTION: if you fail to set forth all of the grounds in this petition at this
time, you may be barred from presenting additional grounds at a later date.

State clearly every ground on which you are seeking relief. Summarize briefly the
facts supporting each ground. If necessary, attach a total of five (5) typed or ten
(10) neatly printed, pages maximum for all grounds and all attachments.

A. _ Ground one:

Fue. Sueeémmé Caurr'y Keeensl eer Bion JITERPRETINE 5 P22Q)
Die Taga. Swévrerl da STATUS STB BLISHES Zité_ foaxIméar Pares
Di lwaket po Sense.

 

 

Supporting facts: tell your story briefly without citing cases or law. You are
cautioned that you must state facts, not conclusion, in support of your grounds. A
“rule of thumb” to follow is this: who did exactly what to violate your rights at
what time and place).

Zee. Lagpetmear sd cee (ses L28F- Cb CD74 Dye. Seitarde LLP LEB BC é

Zo Fo Sammess Sazev. A 4 alTIb2, Zanes LAr Revteir F 92 Vee),
Zoom These Poets Lr [3 etee Faia Tie. Capo Mors Leyte Frag Tae
Le Tpeat§. Lssenral Fol LHPECE Do HEISE,

 

B. Ground two:

United States District Court IO Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 6 of 10 PagelID #: 6

Attachment A

 

 

 

 

 

Supporting facts:

 

 

 

 

 

C. Ground three:

 

 

 

 

 

Supporting facts: |

 

 

 

 

 

D. Ground four:

 

 

 

 

 

United States District Court Il

Northern District of West Virginia-2011
Case 5:20-cv-00248-JPB Document 1 Filed 11/25/20 Page 7 of 10 PagelD #: 7

Attachment A
Supporting facts:

 

 

 

 

 

13. Were all of the above grounds presented to another court, state or federal? If not,
state which grounds were not presented. If yes, state the name of the court, date of
decision, and the nature of the outcome:

Were Libr LYBUABLE

 

 

 

 

14. If this petition concerns prison disciplinary proceedings, a parole problem,
computation of sentence, or other case under 28 U.S.C. § 2241, answer the
following questions:

A. Did you present the facts in relation to your present petition in the prison’s
internal grievance procedure?

(] Yes of No

1. If your answer to “A” above was yes, what was the result:

| v/p

 

 

 

 

United States District Court 12 Northern District of West Virginia-201 1
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 8 of 10 PageID#: 8

Attachment A

2. If your answer to “A” above was no, explain:

N-A

 

 

B. If you are a federal prisoner, did you present your claim to the Bureau of
Prisons or other federal agency for administrative action?

| Yes a No

 

 

 

1. If your auger to “B” above was yes, what was the result:
ula
2. If your answer to “B” above was no, explain:
Nv A.

 

 

 

15. Relief: State here, as briefly as possible, exactly what you want the court to do for
you:

; Make no legal arguments.
Cite no cases or statutes.

“he cate Tne # 92219X/) Convienan

 

 

 

 

 

 

 

United States District Court 3 Northern District af West Virginia-2011
Case 5:20-cv-00248-JPB Document1 Filed 11/25/20 Page 9 of 10 PagelID #: 9

Attachment A

16. Ifa previous motion to vacate or modify a prisoner’s sentence, pursuant to Section
2255, was not filed, or if such a motion was filed and denied, the reasons why
Petitioner’s remedy by way of Section 2255 is inadequate or ineffective to test the
legality of the detention.

Te Supeame Lauer Abctorty parenvacto §I22%y) Sno fr
das! Uetiodo Pree Tames Serr foo Dre. Tle by
Ls SuBsmmnazwe He Brmx Mees THe KO METS 2422 OE L, Sezy x

 

 

 

 

 

Signedthis JS 7H day of /dVips BER , Be 2g
(day) (month) (year)
Lindl fll
Your Signature

 

Signature of Attorney (if any)

I declare (or certify, verify, or state), under penalty of perjury, that the foregoing is true
and correct.

Date of Signature: __- S~- 2e Ltd Sew,

Your Signature 7

United States District Court 14 Northern District of West Virginia-2011 —
25/20 Page 10 of 10 PagelD #: 10
Case 5:20-cv-00248-JPB Document1 Filed 11/25/ g egelD # 1o

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

/ 0) sarbae wanes

Your full name

 

Civil Action No.:__S : Zo¢ yZ4¢

Vv.
Ku é ALAS . Joekes

 

 

 

Enter above the full name of respondent in this action
Certificate of Service

I, J penndee ames (your name here), appearing pro se, hereby certify that
I have served the foregoing 2 224), Huemoanzsim Any face Morea (title of document
being sent) upon the respondent by depositing true copies of the same in the United States
mail, postage prepaid, upon the following counsel of record for the respondent on

Lio VemBen. JS, 220 (insert date here):

(List name and address of counsel for respondent)

fave AOAMm Sy wW) AR OEY)
P20. Dox SPO0 ° - | A Attia

Tseucé Ton Mies, W/. Qe (sign your names”

United States District Court 21 Northern District of West Virginia-2011
